                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

VERONICA LASSITER,

       Plaintiff,

v.                                                                      No. 17-cv-0850 JCH/SMV

HIDALGO MEDICAL SERVICES,
and DAN OTERO,

       Defendants.

      ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

       This issue comes before the Court on the Unopposed Motion to Withdraw as Counsel.

Pursuant to Local Rule 83.8, Plaintiff Veronica Lassiter has consented to the Furth Law Firm, P.A.’s

withdrawal as counsel. The Court orders:

           1. The Unopposed Motion to Withdraw as Counsel [Doc. #199] is hereby

               GRANTED.

           2. The Furth Law Firm, P.A. (Ben Furth and Paul Darby Hibner) are hereby

               allowed to withdraw as counsel for Plaintiff Lassiter.

       IT IS SO ORDERED.




                                      THE HONORABLE STEPHAN M. VIDMAR
